Title: Jacob Engelbrecht to James Madison, 12 October 1827
From: Engelbrecht, Jacob
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    Frederick town, Maryland
                                
                                 Octr. 12th 1827.
                            
                        
                        
                        On the 20th of June last, you favored me with a letter, stating, that in your letter to me, of the 20th of
                            Octr. 1825. you had committed an error, which ought, for obvious reasons be corrected, and you requested me to return you
                            that letter, and on receiving which, you would substitute some other communication, answering my original request.
                        On the reception of your letter, which was on the 25th of June, I Immediately complied with your request,
                            which I hope, has come safe to hand.
                        As more than three months have elapsed since my letter, I would with due deference beg the fulfilment of your
                            promise. Please excuse my entreaty, and believe me that your compliance will be duly appreciated by your Most Obedient and
                            very Humble Servant,
                        
                        
                            
                                Jacob Engelbrecht.
                            
                        
                    